Citation Nr: 1127558	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  06-34 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, to include as secondary to service-connected carcinoma of the prostate, status-post radical prostatectomy.

2.  Entitlement to an initial evaluation in excess of 40 percent for carcinoma of the prostate, status-post radical prostatectomy, claimed as prostate cancer, prior to February 12, 2009.

3.  Entitlement to an initial evaluation in excess of 60 percent for carcinoma of the prostate, status-post radical prostatectomy, claimed as prostate cancer, from February 12, 2009.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability(TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to March 1969, including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of December 2005 and April 2008 by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO).

The Veteran requested a hearing before a decision review officer (DRO), which was scheduled and subsequently held in February 2007.  The Veteran testified at that time and the hearing transcript is of record.

The Veteran's representative identified a claim of entitlement to a total disability rating based on individual unemployability (TDIU) as being on appeal at this time.  See September 2010 informal hearing presentation (IHP).  In this regard, the Veteran filed a claim for TDIU in January 2008.  The RO issued a rating decision in April 2008 in which it denied the Veteran's TDIU claim on the grounds that he failed to meet the threshold requirements outlined in 38 C.F.R. § 4.16 for entitlement to these benefits.  The Veteran filed a timely notice of disagreement (NOD) on this issue in April 2008 and the RO issued a statement of the case (SOC) in December 2008.  The Veteran subsequently submitted a statement to the Board in April 2009.  The Board construes this statement, which was received within one year of the April 2008 rating decision, to be offered in lieu of a VA Form 9 (substantive appeal).  Accordingly, the issue of entitlement to TDIU is properly before the Board for appellate consideration. 

The issues of (1) entitlement to an initial evaluation in excess of 40 percent for carcinoma of the prostate, status-post radical prostatectomy, claimed as prostate cancer, prior to February 12, 2009; (2) entitlement to an initial evaluation in excess of 60 percent for carcinoma of the prostate, status-post radical prostatectomy, claimed as prostate cancer, from February 12, 2009; and (3) entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record pertaining to whether the currently diagnosed acquired psychiatric disorder is proximately due to, the result of, or aggravated by his service-connected prostate cancer residuals is in relative equipoise.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, service connection is warranted for an acquired psychiatric disorder, as secondary to a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his currently diagnosed depression and anxiety is related to service or, in the alternative, secondary to service-connected prostate cancer residuals.  In light of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has re-phrased the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected prostate cancer residuals.

I.  Establishing Service Connection

Service connection may be granted for disease or injury incurred in or aggravated by service.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 
 
Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

If a chronic disorder such as psychosis is manifest to a compensable degree within one year after separation from service, it may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  According to 38 C.F.R. § 3.384 (2010), the term "psychosis" includes the following: a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition. 38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. App. 439, 447-49 (1995), secondary service connection may be found where a service connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease will be service-connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.   

The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims (Court) ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, a version which favors the Veteran. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

II.  Factual Background and Analysis

Service treatment records (STRs) associated with the claims file revealed that the Veteran was afforded a pre-induction clinical evaluation and physical examination in October 1966.  The clinical evaluation was normal and no psychiatric abnormalities were found.  The Veteran described his health as "fair," and reported feelings of depression or excessive worry.  These symptoms, according to the Veteran, were related to a "stomach condition."

The Veteran was also afforded a clinical evaluation and physical examination in March 1969 prior to discharge from service.  The clinical evaluation was normal and no psychiatric abnormalities were found.  The Veteran described his health as "fair" primarily due to "stomach trouble."  He reported feelings of depression and excessive worry and again, these symptoms were attributed to the Veteran's stomach condition.  There was no evidence of psychosis within one year after discharge from service.

In April 1981, the Veteran filed a claim on "the effects of Agent Orange due to a nervous condition."  According to the Veteran, this condition resulted in an eight-month period of unemployment in 1980.  That same month, the Veteran was notified in a letter that a hospital examination and treatment program was available to him given his "claim for service-connected disability benefits for exposure to Agent Orange defoliant which was filed on April 3, 1981."  The Veteran was advised to contact the nearest VA medical facility for additional information.  He was also informed to notify the RO if he underwent an examination so that the RO could obtain a copy of the examination report.

In July 1981, the Veteran was advised that the VA medical facilities (as he identified) had no record of his care since June 1974.  In addition, the Veteran was informed that if he wished to continue to pursue a claim for conditions which resulted from exposure to Agent Orange, he had to show that the conditions "existed continuously since your date of discharge."  The Veteran was instructed to provide the requested information within 30 days of the date of the letter "so that further action may be taken on your claim."  The Veteran submitted no additional evidence in response to the RO's July 1981 letter.  Instead, the claims folder reflects that the next submission from the Veteran pertaining to a psychiatric condition was dated July 2005.

Where evidence requested in connection with an original claim is not furnished within one year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158 (2010); see also, Morris v. Derwinski, 1 Vet. App. 260, 265 (1991); Wamhoff v. Brown, 8 Vet. App. 517, 520-21 (1996) (noting that a claim is considered abandoned when a veteran does not furnish requested information within one year of the date of the request).  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158. 

Since the Veteran did not respond to the July 1981 letter in the time required, the claim was abandoned.  Morris, 1 Vet. App. at 265 (appellant submitted a medical examination report within one year of the RO's September 1979 request for such but the Veteran abandoned his claim after he failed to submit evidence in response to the RO's November 1979 letter requesting that he submit evidence showing that his current disability had existed since discharge).

The Veteran presented to a VA medical facility in August 2004.  His past medical history was significant for prostate cancer and peptic ulcer disease, among other conditions.  A review of systems was positive for depression and a history of depressive disorder as well as insomnia.  It was noted, however, that the Veteran was not currently in treatment.  A neurological examination was unremarkable.

In a VA primary care follow-up appointment conducted in January 2006, a review of systems was positive for depression.  It was noted that the Veteran was treated with an unknown medication by a private psychiatrist.  The impression was depressive disorder with crying spells.  It was also noted that the Veteran had these symptoms since his service in Vietnam.

The Veteran sought care at a VA mental health clinic in February 2006 after reporting anxiety, crying spells, nightmares, and insomnia.  The Veteran denied any current psychiatric treatment or past psychiatric hospitalization.  According to the Veteran, he received counseling upon return from Vietnam and was prescribed some medications.  The Veteran stated that he stopped taking the medication because of dependency concerns.  It was also noted that the Veteran worked as a "lineman" for an artillery unit in Vietnam during which time he was exposed to combat for approximately one year.  When asked about his combat experiences, the Veteran started crying and covered his face.  No Axis I diagnosis was rendered following a mental status examination, but the examiner stated that the Veteran met the minimum diagnostic criteria for a mental health condition.  

The Veteran returned to VA for additional care in April 2006 after reporting depression, poor sleep, and crying spells.  A review of systems showed evidence of depression.  In October 2006, the Veteran submitted a statement in support of his claim in which he stated that he was "hardly working" and was seeing a private psychiatrist.  

Also associated with the claims file are numerous private psychiatric treatment records from M. Santos-Carlo, M.D.  For instance, the Veteran presented to Dr. Santos-Carlo in October 2006 with subjective complaints of depression, crying, insomnia, anxiety, social isolation, memory loss, and lack of energy.  According to the Veteran, these symptoms began following his prostate cancer diagnosis.  The impression was major depression.  

Dr. Santos-Carlo provided a signed statement dated October 2006 in which she indicated that the Veteran received psychiatric treatment for an "emotional condition."  According to Dr. Santos-Carlo, the Veteran's psychiatric symptoms were exacerbated "because of a condition of prostate cancer."  

VA administered a Compensation and Pension (C&P) mental disorders examination in November 2006.  The Veteran's past medical history was significant for malignant neoplasm of the prostate as well as numerous gastrointestinal disabilities, among others.  The Veteran stated that he started receiving private psychiatric treatment for the previous two months as a result of "depression."  The Veteran denied any psychiatric hospitalizations, but stated that he had psychiatric symptoms in the past year.  In particular, the Veteran stated that he experienced depressed mood with crying spells approximately four years prior to this episode of care and since he had prostate cancer surgery.  Following a mental status examination, the examiner diagnosed the Veteran as having depressive disorder, not otherwise specified (NOS), and alcohol abuse.  

According to the examiner, the Veteran lost 12 weeks of work in the past year due to his physical condition.  The examiner also noted that the Veteran's depressive disorder and alcohol abuse were separate and distinct entities with no relationship to each other.  With regard to the etiology of the Veteran's psychiatric disorder, the examiner stated that it was "not caused by or a result of service connected prostrate [sic] cancer."  In support of this conclusion, the examiner found no evidence of a psychiatric disorder prior to service or in service.  Additionally, the examiner acknowledged that there were psychiatric complaints and treatment in 1969, but that the Veteran did not continue treatment. 

The Veteran's wife also submitted a statement in support of the current claim dated December 2007.  According to the Veteran's wife, the Veteran received private psychiatric treatment from "Dr. Benitez" from 1999 to 2002.  She indicated that numerous attempts were made to obtain these records, but that Dr. Benitez died and the Veteran's records were no longer available.

The Veteran sought additional psychiatric treatment from Dr. Santos-Carlo in January 2007.  It was noted at that time that the Veteran's symptoms of depression persisted.  Dr. Santos-Carlo recommended continued psychiatric treatment.  

The Veteran also testified before a DRO in February 2007.  Specifically, the Veteran, through his representative, stated that he was happy and joyful prior to undergoing surgery for prostate cancer.  The Veteran described an active lifestyle, which included spending time with friends and family as well as participating in various social activities.  Following prostate cancer surgery, the Veteran experienced problems with incontinence.  These problems persisted, and according to the Veteran, resulted in frequent use of absorbent materials.  The Veteran's incontinence also resulted in loss of work (as a barber/stylist) and social alienation from others.

The Veteran also revealed that he was treated by a private psychiatrist around the time of the prostate cancer surgery.  However, the Veteran testified that this psychiatrist died and his records were no longer available for review.  The Veteran also acknowledged receiving private psychiatric treatment at the time of the hearing.  

Dr. Santos-Carlo submitted another statement in support of the Veteran's claim dated May 2007.  Specifically, she stated that the Veteran received psychiatric treatment from her since October 2006.  She further stated that the Veteran "presents with a frame of major depression after having diagnosed prostate cancer."  According to Dr. Santos-Carlo, the Veteran's emotional condition continued to worsen despite compliance with "all the recommendations."

In August 2007, the Veteran met with a VA social worker as part of a follow-up for depression treatment.  The Veteran stated that he experienced incontinence and sexual dysfunction following prostate cancer surgery.  He also had a hair stylist business, but lost most of his clients as a result of his urinary incontinence.  

The Veteran was afforded a VA psychiatric evaluation in September 2008.  It was noted at that time that the Veteran previously owned a beauty salon but sold it three years prior to this episode of care.  The Veteran was unemployed and going through a divorce.  The Veteran's past medical history was significant for status-post prostate cancer, among other conditions and the Veteran reported receiving private psychiatric care for the past three years as a result of depression.  Since being diagnosed with prostate cancer, the Veteran stated that he felt depressed and that he eventually lost his business and his marriage.  The Veteran was noted to be depressed upon mental status examination.  The impression was severe major depressive disorder without psychotic features and anxiety disorder, NOS.     

The Veteran was also diagnosed as having recurrent major depressive disorder in October 2008.  See October 2008 VA treatment note.  The Veteran reported for additional VA psychiatric care in November 2008.  At that time, he described a "friendly fire" incident in Vietnam which resulted in the Veteran accidentally shooting and killing two soldiers from another unit.  The Veteran also reported symptoms of depression.  The examiner diagnosed the Veteran as having major depressive disorder.  

The Veteran returned to a VA medical facility in February 2009 for a routine follow-up appointment with his primary care provider.  The Veteran was noted to have depression, which was described as "stable."  The examiner also noted that the Veteran had continued problems with incontinence.

Resolving all doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, to include as secondary to service-connected prostate cancer residuals, is warranted.

The Board notes that there is conflicting evidence as to whether the Veteran's acquired psychiatric disorder is secondary to his service-connected prostate cancer residuals.  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (Court) has stated, in pertinent part:
 
The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

On one hand, the November 2006 VA C&P examiner stated that the Veteran's depressive disorder "was not caused by or a result of service connected prostrate [sic] cancer."  Although the examiner provided a rationale to support this conclusion, the rationale did not accurately address the issue of secondary service connection on the basis of aggravation.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  Instead, the November 2006 VA examiner simply stated that there was no evidence of a psychiatric disorder prior to service or in service and that while there were psychiatric complaints and treatment in 1969, the Veteran did not continue treatment.  The Board also points out, however, that the Veteran reported psychiatric symptoms in service. 

On the other hand, Dr. Santos-Carlo attributed the Veteran's major depression to his prostate cancer residuals.  See October 2006 and May 2007 treatment notes and statements.  Dr. Santos-Carlo relied on numerous psychiatric examinations and interviews of the Veteran, a review of pertinent medical history as the Veteran described it, and her professional training and specialized expertise as a psychiatrist in reaching this conclusion.

The Board also finds highly probative the Veteran's statements and hearing testimony that his depressive symptoms began and/or were exacerbated around the time that he underwent prostate cancer surgery.  See Davidson, 581 F.3d. at 1315. Thus, the Veteran's lay statements and testimony regarding his symptoms of depression and when they began or were exacerbated is competent evidence.  The Board also finds this evidence to be credible, particularly where, as here, the Veteran's statements in this regard have been consistently reflected in both the private and VA medical evidence of record. 

Where, as here, there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.  Moreover, the Board cannot reasonably disassociate the nature or severity of the Veteran's psychiatric disability caused by service-connected prostate cancer residuals and other post-service experiences or service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, claimed as depression and anxiety, is warranted, to include as secondary to service-connected prostate cancer residuals.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for an acquired psychiatric disorder, claimed as depression and anxiety, as secondary to service-connected carcinoma of the prostate, status-post radical prostatectomy, is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

I.  Prostate Cancer Residuals

By way of history, the Veteran filed an original service connection claim for prostate cancer residuals, claimed as prostate cancer, in July 2005.  The RO granted the Veteran's claim in the December 2005 rating decision currently on appeal and evaluated the Veteran's prostate cancer residuals as 20 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7528, effective July 6, 2005.  

The Veteran's particular disability is not listed in the rating schedule. However, 38 C.F.R. § 4.27 provides that unlisted disabilities can be rated analogously with the first two digits selected from that part of the rating schedule most closely identifying the part or system of the body involved, and the last two digits "99."  See also, 38 C.F.R. § 4.20 (outlining principles related to analogous ratings).  The RO determined that the most closely analogous Diagnostic Code was 7528, malignant neoplasms of the genitourinary system.  

A note to Diagnostic Code 7528 indicates that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 3.105(e) (reductions in compensation).  If there has been no local reoccurrence or metastasis, the rater is directed to evaluate the residuals as voiding or renal dysfunction, whichever is predominant.  In this case, the RO elected to evaluate the Veteran's prostate cancer residuals on the basis of a voiding dysfunction given his incontinence and use of absorbent materials.  

The Veteran was notified of the December 2005 rating decision and in June 2006, he filed a timely notice of disagreement in which he essentially requested a higher initial disability evaluation.  Following the submission of additional evidence, the RO increased the Veteran's disability evaluation to 40 percent, effective July 6, 2005.  The RO issued a statement of the case (SOC) on October 12, 2006, in which it denied an initial rating in excess of 40 percent for prostate cancer residuals.  On October 18, 2006, the Veteran submitted a statement to VA in which he indicated that he wished to proceed fully with all issues currently on appeal.  Then, the Veteran filed a timely substantive appeal (VA Form 9) on October 24, 2006 in which he stated "I want to appeal all of the issued listed on the statement of the case and any supplemental statements of the case that my local VA office sent to me."

The Veteran subsequently testified about the nature and severity of his prostate cancer residuals at a DRO hearing in February 2007.  The RO issued a supplemental statement of the case (SSOC) in November 2007 in which it continued the Veteran's initial 40 percent evaluation for prostate cancer residuals.  The Veteran submitted another statement the following month in which he described the severity of his incontinence and the frequency with which he used absorbent materials.  In January 2008, the Veteran submitted a statement to VA in which he again requested an increased initial rating for his service-connected prostate cancer residuals.  

In February 2009, the RO informed the Veteran that it was making arrangements to have a VA examination performed in order to "continue the review of your appeal for carcinoma of the prostate, status-post radical prostatectomy, claimed as prostate cancer."  The Veteran was advised of the consequences of failing to report for the scheduled examination.  Additional evidence was associated with the claims file and on February 12, 2009, the Veteran underwent a VA C&P genitourinary examination.  Based on the results of this examination, the RO increased the Veteran's disability evaluation to 60 percent, effective February 12, 2009.  See February 2009 rating decision.  Although the RO informed the Veteran that this award constituted a total grant of the benefit sought on appeal as it pertained to the evaluation of his prostate cancer residuals, he was also advised that the evaluation was not considered permanent and would be subject to future review.

To date, the Veteran has not withdrawn this appeal, nor has he indicated that he is satisfied with the initial staged ratings assigned.  Therefore, the Board finds that this issue is still on appeal.  

It is unclear from the evidence of record whether the Veteran receives Social Security Disability benefits.  See February 2008 statement; Social Security Earning Statement.  Thus, the RO should contact the Social Security Administration (SSA) and/or other appropriate Federal agency and request a complete copy of any and all adjudications and the records underlying the adjudications for Social Security Disability benefits.  If no such records exist, information to that effect should be included in the claims file.

Additionally, the Veteran receives medical care through VA.  VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should request all VA medical records pertaining to the Veteran that date from March 13, 2009, to the present.  The Veteran should also be asked to identify all non-VA sources of treatment for his prostate cancer residuals which are not already of record. 

II.  TDIU

The Veteran also alleges entitlement to TDIU as a consequence of his service-connected disabilities.  Based on the Board's decision to remand the Veteran's initial increased rating claim for prostate cancer residuals, the Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with this increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

On remand, an examination should be performed to assess the Veteran's ability or inability to work as a result of service-connected disability or disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his service-connected prostate cancer residuals that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from March 13, 2009.  If there are no VA medical records dated after March 13, 2009, this finding should be documented in the claims folder.

3.  Contact the Social Security Administration and request a complete copy of any and all adjudications and the records underlying the adjudications for SSA disability benefits.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

4.  After steps one to three are complete, schedule a VA examination which addresses the Veteran's occupational limitations.  The examiner should assess whether the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities (alone or in combination) without regard to his non-service connected disabilities or advancing age.  The Veteran is service-connected for carcinoma of the prostate, status post prostatectomy; a chronic duodenal ulcer; erectile dysfunction; and psychiatric disorder.  The claims folder should be forwarded to the examiner for review and the examiner should indicate in the examination report that such a review was conducted.  A rationale should be provided for the examiner's opinion.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


